Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fryska (US 2011/0033623) in view of La Forest (US 8,268,207).
Fryska teaches forming a C/C composite brake disc from an oxidized carbon fiber or PAN fibers (see claims and [0024]). First, a preform is formed from a textile process and carbonized (See [0016]). It would have been obvious to provide carbonization for the preform within the disclosed ranges or the reference in the overlapping range of 900 degrees up to 2600 as taught and discussed below. 
Subsequently, the carbon composite brake disc is formed from flowing a hydrocarbon gas into a furnace by a CVD/CVI method (See Examples). The brake disc is heated to a first carbonization temperature 950-1100 degrees C (see examples and then a second densification temperature up to 2600 degrees (See [0025]). 
This would necessarily mean increasing the temperature of the carbon composite to 2600 degrees in the furnace. One of ordinary skill would understand from the 
Fryska teaches pores or microscopic cracks as claimed. 
Fryska teaches a surface treatment with peak heating times of 1-6 hours at lower temperatures (see [0027]). Other densification steps are from 50 to 500 hours in exemplary embodiments (See Examples). 
While La Forest (US 8,268,207) teaches carbonizing until a final density is reached. Therefore, it would have been obvious to provide overlapping times or close times (i.e. 45hr and 50hrs) and provide substantially the same times dependent upon the pressure and heat or other variables and desired density. 
Fryska teaches closing the pores of the C/C composite by a third CVD process at 1050 to 1100 degrees (see Examples and claims). This steop is considered equivalent ot the un  heat treated step of claim 1, wherein it fills the cracks or pores, thus being located “at least partially within the microcracks” by CVD at the claimed temperature.   
Fryska teaches an oxidation protection layer deposition step (See claims).  
Fryska does not teach all the processes of the claimed invention including the claimed first carbonization temperatures. 
La Forest (US 8,268,207) teaches forming a carbon fiber reinforced carbon-carbon composite brake disc (see claims). Carbonizing the composite at 1200 to 2200 degrees 
It would have been obvious to provide the overlapping carbonization temperature of La Forest in order to form a carbon fiber composite as taught by La Forest. It would also have been obvious to provide further densification steps as taught by the secondary reference in order to achieve desired densities of the final product.  
The process is considered to be under vacuum as it employs CVI chamber and produces the pressure in an inert atmosphere (see claims).    La Forrest teaches Vacuum pressure infiltration (See column 3). 
The CVD process is considered to increase wear life as claimed given the substantially similar process and that the process increases the structure of the brake disc. 
La Forest teaches an overlapping range of times of 0 to 20 hrs rendering obvious the claimed ranges (See column 4).   
The art does not teach multiple furnaces for heating or infiltration but only teach one step; alternatively it would be obvious to provide the processes for efficiencies.  
Regarding claims 1-7, the claims are product by process claims. Given that they are the limitations denoting structure are considered taught above. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show 
In the instant case applicant has not established that the product by process claims form a distinctive product because of the claimed processes. Therefore, the scope of these claims are considered to broadly cover the products that aren’t necessarily made by the exact process absent evidence to the contrary. Claims 1-7 above are considered to be met for that reason. Further the processes are considered to be taught above even if the processes are considered to later be considered distinguishing.  
It would have been obvious to one of ordinary skill in the art at the time of filing to provide or incorporate the process steps  of La Forest because it is taught to produce a C-C composite with improved wear resistance and decreased wear rate (see column 2).  
The processes taught by the reference(s) are substantially identical including temperature ranges applied to the same carbon composite material and therefore would be expected to produce micro-cracking or microscopic cracks as claimed absent evidence to the contrary. 
Additionally, the pores or microcracks would be expected to have the same properties including wear cycle increase, first and second friction coefficients as claimed. One of ordinary skill would expect that the cracks vs the smoother areas would have different coefficients of friction when measured individually absent evidence to the contrary.   
As discussed above, a substantially similar material and process are used in the invention and the prior art therefore the relationship between the physical properties claimed should also be the same absent a showing to the contrary. 
With respect to the product claims applicant has not established a difference in the claimed product with evidence on the record. 
The carbon material formed from densifying and the preform of fibers are considered to form first and second fibers that have all been subject to heat treatment as above. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H MILLER/Primary Examiner, Art Unit 1783